NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via a phone conversation with attorney Belinda Lee (46863) on 8/18/2022.
The application has been amended as follows:
1. (currently amended) A fresh-air air conditioning system, comprising an indoor unit and an outdoor unit, wherein the indoor unit comprises a first indoor heat exchanger and a second indoor heat exchanger; and the outdoor unit comprises a compressor, an intake bypass circuit, a first liquid accumulator, and a second liquid accumulator; wherein the intake bypass circuit comprises a first electromagnetic valve, a second electromagnetic valve, and a third electromagnetic valve, a first end of the first electromagnetic valve being connected to a first end of the first indoor heat exchanger, a second end of the first electromagnetic valve being connected to a first intake end of the compressor and a first end of the third electromagnetic valve via the first liquid accumulator, a second end of the third electromagnetic valve being connected to a second intake end of the compressor and a first end of the second electromagnetic valve via the second liquid accumulator, a second end of the second electromagnetic valve being connected to a first end of the second indoor heat exchanger; and wherein when the first indoor heat exchanger or the second indoor heat exchanger is turned off, the third electromagnetic valve is opened so that the first liquid accumulator and the second liquid accumulator are simultaneously communicated with a turned-on one of the first indoor heat exchanger and the second indoor heat exchanger.

Authorization for this examiner's amendment was given via email from attorney Belinda Lee on 8/25/2022.
Abstract has been amended as follows:
A fresh-air air conditioning system comprises: a first electromagnetic valve connected to a first interior heat exchanger, and the first electromagnetic valve is connected via a first accumulator to a compressor and a third electromagnetic valve; the third electromagnetic valve is connected via a second accumulator to the compressor and a second electromagnetic valve; and the second electromagnetic valve is connected to a second interior heat exchanger. When the first interior heat exchanger or the second interior heat exchanger is closed, the third electromagnetic valve opens so that the first accumulator and the second accumulator simultaneously communicate with the open one of the first interior heat exchanger or the second interior heat exchanger, avoiding poor oil return as a result of prolonged single-cylinder operation of the compressor, and ensuring the reliability of the compressor as well as interior comfort.




REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a fresh-air air conditioning system, comprising wherein the intake bypass circuit comprises a first electromagnetic valve, a second electromagnetic valve, and a third electromagnetic valve, a first end of the third electromagnetic valve via the first liquid accumulator, a second end of the third electromagnetic valve being connected to a second intake end of the compressor and a first end of the second electromagnetic valve via the second liquid accumulator, a second end of the second electromagnetic valve being connected to a first end of the second indoor heat exchanger; and wherein when the first indoor heat exchanger or the second indoor heat exchanger is turned off, the third electromagnetic valve is opened so that the first liquid accumulator and the second liquid accumulator are simultaneously communicated with an opened one of the first indoor heat exchanger and the second indoor heat exchanger.
The closest prior art reference is: Kawagoe (10,451,324 B2):
 Kawagoe discloses a fresh-air air conditioning system, comprising an indoor unit and an outdoor unit, wherein the indoor unit comprises a first indoor heat exchanger and a second indoor heat exchanger; and the outdoor unit comprises a compressor, an intake bypass circuit, a first liquid accumulator, and a second liquid accumulator; wherein the intake bypass circuit comprises a first electromagnetic valve, a first end of the first electromagnetic valve being connected to a first end of the first indoor heat exchanger, a second end of the first electromagnetic valve being connected to a first intake end of the compressor;
However, Kawagoe does not disclose wherein the intake bypass circuit comprises a first electromagnetic valve, a second electromagnetic valve, and a third electromagnetic valve, a first end of the third electromagnetic valve via the first liquid accumulator, a second end of the third electromagnetic valve being connected to a second intake end of the compressor and a first end of the second electromagnetic valve via the second liquid accumulator, a second end of the second electromagnetic valve being connected to a first end of the second indoor heat exchanger; and wherein when the first indoor heat exchanger or the second indoor heat exchanger is turned off, the third electromagnetic valve is opened so that the first liquid accumulator and the second liquid accumulator are simultaneously communicated with an opened one of the first indoor heat exchanger and the second indoor heat exchanger.
Further, there appears to be no reason to modify Kawagoe to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763